DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2, in the reply filed on 6/14/22 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16067218, filed on 6/29/18.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/22, 1/14/22, and 2/22/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 2/22/21.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al., US 20160093881 (hereinafter, Schroedle), in view of WO 2012169274 (hereinafter, WO’274; relying on English translation).
	Schroedle discloses a positive-electrode active material precursor for a nonaqueous electrolyte secondary battery, the positive-electrode active material precursor comprising: 
a nickel-cobalt-manganese carbonate composite represented by a general formula of NixCoyMnzMtCO3 where x+y+z+t=1, 0.05≤x≤0.3, 0.1≤y≤0.4, 0.55≤z≤0.8, and 0≤t≤0.1 are satisfied; and M represents one or more additive elements selected from among Mg, Ca, Al, Ti, V, Cr, Zr, Nb, Mo, and  W ([0050] – “Ni.sub.a′Co.sub.b′Mn.sub.c′M.sub.d′O.sub.e′(OH).sub.j(CO.sub.3).sub.h(II)” where h = 1, a’ = 0.1 to 0.5, b’ = 0 to 0.15, and c’ = 0.45 to 0.75; M is Mg, Fe, Cr, and/or V; j = 0),
wherein the positive-electrode active material precursor includes secondary particles having an average particle diameter greater than or equal to 4 µm and less than or equal to 9 µm ([0024] – “… particles… diameter… in the range from… 2 to 30 µm…”) and
wherein active material particles form the core and outer shell [0037].
However, Schroedle does not disclose the same particle diameter range or the claimed shell-core structure.
	In the same field of endeavor, WO’274 also discloses a lithium ion secondary battery having active material secondary particle with central portion and an outer portion (page 3) similar to that of Schroedle.  WO’274 further discloses the particle having an outer denser shell on the central portion, which can achieve a central portion having sufficient size (page 8). Furthermore, WO’274 also disclose the secondary particle has a size of 7 – 11 micrometer, which can optimize the packing density and battery capacity (page 6).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the particle range and structure as taught by WO’274 to the active material of Schroedle as to achieve a central portion having sufficient size (page 8) and optimize the packing density and battery capacity (page 6).
Additionally, it would have been obvious to a skilled artisan to adjust the range of WO’274 or Schroedle to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al., US 20160093881 (hereinafter, Schroedle), in view of WO 2012169274 (hereinafter, WO’274; relying on English translation), as applied to Claim 1 above, and further in view of CN 104993122 (hereinafter, CN’122).
	Schroedle discloses the additive elements M in the general formula of the nickel-cobalt-, manganese carbonate composite include transitional metal where the atom percentage is between 0 and 5 [0050-0059], but Schroedle does not disclose the transitional metal includes Mo.
	In the same field of endeavor, CN’122 also discloses an active material having nickel cobalt manganese carbonate (Abstract) similar to that of Schroedle.  CN’122 further discloses the transitional metal also include Molybdenum (Abstract).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate other transitional metal such as molybdenum to the transitional metal of Schroedle as CN’122 discloses that the transitional metal as disclosed by Schroedle and transitional metal such as molybdenum are equivalent for the same purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723